DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Nathan Elder on 05/02/2022.
The application has been amended as follows:
In Claims: 
Claim 1, line 9,  “hypermarater” has been changed to – hyperparameter--.
Claim 1, line 11,  “hyperparmeter” has been changed to – hyperparameter--
Claim 8, line 25,  “plpurality” has been changed to – plurality --.
Claim 15, line 27,  “plpurality” has been changed to – plurality --.

Reasons for Allowance
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is an examiner's statement of reasons for allowance: 
Claims 1, 8, and 15 are allowable over the prior art of record because none of the prior art teach evaluate the machine-learning model using the sampled training data and the initial plurality of hyperparameter values to obtain a plurality of corresponding performance metric values;  assign the initial plurality of hyperparameter values and their corresponding performance metric values as a baseline set of hyperparameter values; assign the baseline set of hyperparameter values as a current set of hyperparameter values; iteratively perform the following operations until the at least one hardware processor determines that at least one hyperparameter is converging on a particular hyperparameter value; determine a maximized plurality of hyperparameter values based on the current set of hyperparameter values; determine a corresponding performance metric value for each hyperparameter value of the maximized plurality of hyperparameter values based on applying the machine-learning model to the corpus of training data using at least one hyperparameter value of the maximized plurality of hyperparameter values; merge the maximized plurality of hyperparameter values and their corresponding performance metric values with the baseline set of values to obtain a merged set of hyperparameter values; and  assign the merged set of hyperparameter values as the current set of hyperparameter values on which to perform the determination and merging operations; and transmit the maximized plurality of hyperparameter values as optimal hyperparameter values for corresponding hyperparameters of the machine-learning model. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claims 2-7, 9-14, and 16-20 are considered allowable based on their respective dependence on allowed claims 1, 8, and 15.
US 2020/0019888 A1 disclose a method for accelerated tuning of hyperparameters of a machine learning model for improved computational performance includes receiving at a machine learning-based tuning service a multi-task tuning work request for tuning hyperparameters of a machine learning model of a subscriber to the machine learning-based tuning service, wherein the multi-task tuning work request includes: a unabridged tuning task for tuning hyperparameters of the machine learning model, wherein the unabridged tuning task includes a first set of tuning parameters governing a first tuning operation of the remote tuning service; an abridge tuning task for tuning the hyperparameters of the machine learning model, wherein the a bridge tuning task includes a second distinct set of tuning parameters governing a second tuning operation of the remote tuning service; executing the first tuning operation of the unabridged tuning task based on the first set of tuning parameters; executing the second tuning operation of the abridge tuning task based on the second set of tuning parameters; generating a first suggestion set comprising one or more proposed values for the hyperparameters based on the execution of the unabridged tuning task; generating a second suggestion set comprising one or more proposed values for the hyperparameters based on the execution of the abridge tuning task, wherein if an identified performance metric of the machine learning model using the one or more proposed values for the hyperparameters derived from the execution of the abridge tuning task satisfies a performance threshold, setting the abridge tuning task as a proxy for the unabridged tuning task thereby accelerating a tuning of the hyperparameters of the machine learning model. 888’ fails to specify the steps of evaluate the machine-learning model using the sampled training data and the initial plurality of hyperparameter values to obtain a plurality of corresponding performance metric values;  assign the initial plurality of hyperparameter values and their corresponding performance metric values as a baseline set of hyperparameter values; assign the baseline set of hyperparameter values as a current set of hyperparameter values; iteratively perform the following operations until the at least one hardware processor determines that at least one hyperparameter is converging on a particular hyperparameter value; determine a maximized plurality of hyperparameter values based on the current set of hyperparameter values; determine a corresponding performance metric value for each hyperparameter value of the maximized plurality of hyperparameter values based on applying the machine-learning model to the corpus of training data using at least one hyperparameter value of the maximized plurality of hyperparameter values; merge the maximized plurality of hyperparameter values and their corresponding performance metric values with the baseline set of values to obtain a merged set of hyperparameter values; and  assign the merged set of hyperparameter values as the current set of hyperparameter values on which to perform the determination and merging operations; and transmit the maximized plurality of hyperparameter values as optimal hyperparameter values for corresponding hyperparameters of the machine-learning model as now recited in claims 1, 8, and 15 of the present invention.
US 2017/0372229 A1 disclose a processor obtains a first measurement value representing prediction performance of a model that has been learned by using a first parameter value and training data of first size. The processor calculates a first expected value and a first variance degree of prediction performance of a model that would be learned by using the first parameter value and training data of second size. The processor also obtains a second measurement value representing prediction performance of a model that has been learned by using a second parameter value and training data of the first size. The processor calculates a second expected value and a second variance degree of prediction performance of a model that would be learned by using the second parameter value and training data of the second size. 229’ fails to specify the steps of evaluate the machine-learning model using the sampled training data and the initial plurality of hyperparameter values to obtain a plurality of corresponding performance metric values;  assign the initial plurality of hyperparameter values and their corresponding performance metric values as a baseline set of hyperparameter values; assign the baseline set of hyperparameter values as a current set of hyperparameter values; iteratively perform the following operations until the at least one hardware processor determines that at least one hyperparameter is converging on a particular hyperparameter value; determine a maximized plurality of hyperparameter values based on the current set of hyperparameter values; determine a corresponding performance metric value for each hyperparameter value of the maximized plurality of hyperparameter values based on applying the machine-learning model to the corpus of training data using at least one hyperparameter value of the maximized plurality of hyperparameter values; merge the maximized plurality of hyperparameter values and their corresponding performance metric values with the baseline set of values to obtain a merged set of hyperparameter values; and  assign the merged set of hyperparameter values as the current set of hyperparameter values on which to perform the determination and merging operations; and transmit the maximized plurality of hyperparameter values as optimal hyperparameter values for corresponding hyperparameters of the machine-learning model as now recited in claims 1, 8, and 15 of the present invention.
U.S. Patent No. 10,528,891 discloses an intelligent optimization platform that functions to optimize hyperparameters and/or parameters of any type of model with significantly fewer evaluation thereby saving computational resources while greatly improving an overall performance of a model. In embodiments of the present application, the intelligent optimization platform includes an ensemble of parameter optimization models, which may include a combination of several distinct machine learning models and Bayesian optimization algorithms that may work in selective combinations to expediently tune hyperparameters or various parameters of complex external systems, simulations, and models. ‘891 fails to specify the steps of evaluate the machine-learning model using the sampled training data and the initial plurality of hyperparameter values to obtain a plurality of corresponding performance metric values;  assign the initial plurality of hyperparameter values and their corresponding performance metric values as a baseline set of hyperparameter values; assign the baseline set of hyperparameter values as a current set of hyperparameter values; iteratively perform the following operations until the at least one hardware processor determines that at least one hyperparameter is converging on a particular hyperparameter value; determine a maximized plurality of hyperparameter values based on the current set of hyperparameter values; determine a corresponding performance metric value for each hyperparameter value of the maximized plurality of hyperparameter values based on applying the machine-learning model to the corpus of training data using at least one hyperparameter value of the maximized plurality of hyperparameter values; merge the maximized plurality of hyperparameter values and their corresponding performance metric values with the baseline set of values to obtain a merged set of hyperparameter values; and  assign the merged set of hyperparameter values as the current set of hyperparameter values on which to perform the determination and merging operations; and transmit the maximized plurality of hyperparameter values as optimal hyperparameter values for corresponding hyperparameters of the machine-learning model as now recited in claims 1, 8, and 15 of the present invention.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862